DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Patent Office has transferred this application to a different examiner.  Please direct any reply to this Office action to the examiner now identified on the cover sheet.
This is the second Office action on the merits of the claims.
All citations to the Manual of Patent Examining Procedure (MPEP) refer to the following revision:  R-10.2019, which was released in June 2020.  
Status of the Claims
In the Reply filed 08 September 2020, Applicant amended claims 1, 7-9 and 12, and cancelled claims 2-6.  Claims 1 and 7-13 are pending.  All pending claims are under consideration.  
Election/Restriction
Referring to claim 1, Applicant is alerted that atorvastatin has been constructively elected as the species of HMG-CoA reductase inhibitor.  MPEP § 818.02.  
Status of the Rejections and Objections
Applicant’s combination of narrowing amendments to claim 1 is sufficient to overcome all rejections set forth in the previous Office action (08 June 2020).  The examiner notes that no single claim previously required all three of the following elements: (1) atorvastatin, (2) sensorineural hearing loss, and (3) diabetes-mediated hearing loss induced by diabetes.  See Preliminary Amendment (26 August 2019) at claims 3-5.  Because claim 1, as amended, now requires those three elements in combination, the examiner conducted a new search.  The 
All rejections and objections set forth in this Office action are new and have been necessitated by Applicant’s recent claim amendments.  
Claim Objections
Claim 1 is objected to on the basis of the following informality:  Atorvastatin is a specific compound, not a class or genus of compounds, such as HMG-CoA reductase inhibitor.  Accordingly, Applicant is required to delete the word “an” located between the word “administering” and the word “atorvastatin.”  
Claim Rejections - 35 U.S.C. 112(a)
The following is a quotation of 35 U.S.C. 112(a):
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
Claims 1 and 7-13 are rejected under 35 U.S.C. 112(a) for failing to comply with the written description requirement.
Claim 1, as recently amended, contains subject matter that was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventors, at the time the application was filed, had possession of the invention, as now claimed.
Claim 1 now recites the following limitation: “wherein the sensorineural hearing loss is diabetes-mediated hearing loss induced by diabetes or obesity-mediated hearing loss” (emphasis added).  However, the specification of the present application, as originally filed, provides insufficient obesity-mediated hearing loss.  Example 4 of the specification, which is on pages 22-23 of the specification (paragraphs [79]-[82]), contains the only disclosure relevant to the foregoing limitation.  However, Example 4 merely refers to obesity in connection with a diabetic mouse model fed a high fat/high fructose diet (para. [80]) and concludes that “the reduction of hearing in the diabetic model fed with the high fat/fructose diet suggests that saturated fatty acid palmitate, which is an intermediate product that accumulates due to the synthesis of excessive fatty acids, causes toxicity to the auditory organs, resulting in decreased auditory function” (para. [82] (emphasis added)).  No reference is made to obesity independent of diabetes in Example 4 or in the remainder of the specification.
Furthermore, Example 4, like Example 1 (para. [64]), utilizes C57/BL6J mice.  Page 645 of Surwit (1995) evidences that those mice are particularly sensitive to the effects of diet on weight and will develop severe obesity, hyperglycemia, and hyperinsulinemia when raised on a high-fat, high-sucrose diet.  Surwit, R. S., et al. “Differential effects of fat and sucrose on the development of obesity and diabetes in C57BL/6J and AJ mice.” Metabolism 44.5 (1995): 645-651.  Similarly, page 1166 of Surwit (1988) evidences that “the C57BL/6J mouse has a genetic factor that causes diabetes to develop if the animal becomes obese.”  Surwit, Richard S., et al. “Diet-induced type II diabetes in C57BL/6J mice.” Diabetes 37.9 (1988): 1163-1167.  Perhaps most importantly, page 8 of Dissard (2013) evidences that “[m]etabolic syndrome in C57BL/6 mice fed a HFFD [(high fat/high fructose diet)] was observed as early 4 weeks with development of type 2 diabetes at 8 weeks after initiation of diet” (emphasis added).  Dissard, Romain, et al. “Long term metabolic syndrome induced by a high fat high fructose diet leads to minimal renal injury in C57BL/6 mice.” PloS one 8.10 (2013): e76703.  The foregoing references provide support for the examiner’s position that Example 4, while supporting the treatment of “diabetes-
Given that none of Applicant’s claims, as originally filed, recites a limitation concerning obesity-mediated hearing loss, the present application does not reasonably convey to persons skilled in the art that the inventor, at the time the application was filed, had possession of the “obesity-mediated hearing loss” limitation presently recited in claim 1.  Thus, claim 1 and all claims depending thereon (i.e., claims 7-13) recite new matter.  35 U.S.C. 132(a) (“No amendment shall introduce new matter into the disclosure of the invention.”); see also MPEP § 608.04.  Accordingly, on the basis of the foregoing observations and reasoning, it is appropriate to reject claims 1 and 7-13 under 35 U.S.C. 112(a).  
Claim Rejections - 35 U.S.C. 112(b)
The following is a quotation of 35 U.S.C. 112(b):
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claims 1 and 7-13 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter that the inventor regards as the invention.  
Claim 1, as recently amended, now recites the following limitation: “obesity-mediated hearing loss.”  That disorder is not generally recognized by persons having ordinary skill in the art.  It is common knowledge that not all obese persons suffer from hearing loss.  Thus, for the purpose i.e., claims 7-13, cannot be ascertained to a reasonable degree of certainty by persons having ordinary skill in the art.  
Claim Rejections - 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 7-12 are rejected under 35 U.S.C. 103 as being unpatentable over Whitlon (US 9,150,533 B2) in view of Lerman-Garber (“Sensorineural Hearing Loss – A Common Finding in Early-Onset Type 2 Diabetes Mellitus.” Endocrine Practice 18.4 (2012): 549-557), Chen (“Atorvastatin helps preserve pancreatic β cell function in obese C57BL/6 J mice and the effect is related to increased pancreas proliferation and amelioration of endoplasmic-reticulum stress.” Lipids in health and disease 13.1 (2014): 1-10), and Syka (“Atorvastatin slows down the deterioration of inner ear function with age in mice.” Neuroscience letters 411.2 (2007): 112-116).  
Whitlon is directed to the use of statins for stimulating neurite regrowth in the cochlea (title/abstract).
Whitlon discloses, in claim 4 (columns 28-30), that a statin can be administered to treat or prevent hearing loss.  Whitlon identifies atorvastatin as identified as one of six statins suitable for that purpose (column 30, lines 26-36, at Formula VII).  See also Whitlon, columns 13-14, at Table I (showing the chemical structure of atorvastatin) and Figure 15 (showing the effectiveness of atorvastatin).  
Although Whitlon discloses that the atorvastatin is administered to the cochlea “to prevent or treat hearing loss following acoustic insult to the cochlea” (column 7, lines 4-8), Whitlon is silent as to whether it can be administered to treat hearing loss caused by diabetes.  As explained below, the following three references compensate for this deficiency: Lerman-Garber, Chen, and Syka.  
Lerman-Garber is directed to an evaluation of “the prevalence and potential associations of hearing impairment in patients 30 to 50 years old with diabetes diagnosed before age 40 years — early-onset type 2 diabetes mellitus (T2DM)” (abstract).
Lerman-Garber discloses that “[w]e are experiencing a worldwide escalating epidemic of type 2 diabetes mellitus (T2DM), largely attributable to the ‘fattening’ of modern society” (page 549, right column).
Lerman-Garber teaches that “[i]n patients with T2DM, several studies have demonstrated an increased risk for subclinical sensorineural hearing loss, particularly for the high-frequency tones” (page 552, right column (emphasis added)).  “Our findings in patients with early-onset T2DM,” Lerman-Garber continues, “are in agreement with these reports” (page 552, right column).  Lerman-Garber concludes that “Patients with T2DM diagnosed at an early age and with poor glycemic control have an increased prevalence of subclinical sensorineural hearing loss and impaired auditory brainstem responses” (page 556, left column (emphasis added)).
Chen is directed to a study using “insulin-resistant obese C57BL/6J mice to assess the effects of atorvastatin on β cell function, β cell apoptosis and ER stress” (page 2, left column).
Chen teaches that mice treated with atorvastatin “had greater insulin positive β cell area” (page 5, left column).  Chen additionally teaches that “[t]he insulin stimulation ratios of first and second phases were both enhanced after atorvastatin treatment, indicating a preserved β cell function” (page 5, left column).  Furthermore, “the lipid-lowering effect of atorvastatin may lead to amelioration of ER [(endoplasmic reticulum)] stress and insulin resistance and eventually preserved the β-cell function” (page 5, right column).  Chen concludes that “treatment of insulin-resistant obese C57BL/6 J mice with atorvastatin exhibits a protective effect on pancreatic β cell function and this is related to increased pancreas proliferation and decreased ER stress” (page 7, left column).
Syka is directed to study “investigat[ing] whether the treatment of young C57BL/6J mice with atorvastatin influences the deterioration of hearing observed in this strain with aging” (page 112, right column).
Syka teaches that “[p]resbycusis is a decline in hearing function associated with aging” (page 112, left column).  Syka additionally teaches that “[t]he C57BL/6J strain of mice, which develops a progressive and severe high-frequency sensorineural hearing loss, serves as a useful model for 
Prior to the time of filing the present application, the foregoing teachings of Lerman-Garber, Chen and Syka, in combination, would have motivated a person having ordinary skill in the art to modify Whitlon by administering atorvastatin to a diabetic patient for the purpose of treating or preventing hearing loss caused by diabetes.  Atorvastatin is effective in treating or preventing hearing loss caused by acoustic insult (Whitlon) and aging (Syka).  Those causes of hearing loss are dissimilar, which suggests that atorvastatin has the ability to broadly protect against hearing loss.  This would have raised the expectation that atorvastatin would be effective also against hearing loss caused by diabetes, especially considering Chen’s teachings that treatment of insulin-resistant obese mice with atorvastatin exhibits a protective effect on pancreatic β cell function.  Therefore, claim 1 is prima facie obvious.  MPEP § 2143.02(I) (“Where there is a reason to modify or combine the prior art to achieve the claimed invention, the claims may be rejected as prima facie obvious provided there is also a reasonable expectation of success.”), citing In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  
Regarding claims 7 and 8, the examiner notes that a wherein or whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.  MPEP § 2111.04(I), quoting Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003).  
Regarding claim 9, Applicant is referred to Whitlon at column 28, claim 4, at line 66.  See also Whiton, column 14, lines 36-49 (discussing pharmeutical compositions).  
Regarding claims 10 and 11, Applicant is referred to Whitlon, column 16, at lines 12-26 (discussing excipients).
Regarding claim 12, Whilton discloses tablets in column 17, lines 32-36.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Whitlon in view of Lerman-Garber, Chen and Syka, as applied above to claims 1 and 7-12, and further in view of Remington (The science and practice of pharmacy. Eds. David B. Troy, and Paul Beringer. Lippincott Williams & Wilkins (2006) 929-932).
Whitlon is silent as to whether the atorvastatin tablet can be coated.  Consequently, Whitlon does not satisfy claim 13.  As explained below, Remington compensates for this deficiency.
Remington is a leading treatise on the theory and practice of the pharmaceutical sciences.
Remington establishes that coating of tablets is conventional in the art (see page 929-932).
Remington teaches that tablets are coated to protect the drug from its surrounding environment, make it easier for the patient to swallow the tablet, and/or to improve the robustness of the tablet by making it more resistant to abrasion and attrition, among other reasons (p. 929, left column).
Prior to the time of filing the present application, the teachings of Remington would have motivated a person having ordinary skill in the art to modify Whitlon by coating the atorvastatin tablet in order to (1) better protect the atorvastatin from the environment, (2) make it easier for a patient to swallow the tablet, and/or (3) improve its robustness..  Therefore, claim 13 is prima facie obvious.  
Conclusion
Claims 1 and 7-13 are rejected.
Claim 1 is also objected to.
No claim is allowed.
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER ANTHOPOLOS whose telephone number is 571-270-5989.  The examiner can normally be reached on Monday – Friday (10:30 am – 6:30 pm).  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany P. Barham, can be reached on Monday – Friday (10:00 am – 6:00 pm) at 571-272-6175.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 
/P.A./
27 February 2021


/BETHANY P BARHAM/Supervisory Patent Examiner, Art Unit 1611